260 U.S. 695
43 S.Ct. 11
67 L.Ed. 468
John CONNORS, plaintiff in error,v.The PEOPLE OF the STATE OF ILLINOIS.  Edward O'DONNELL, plaintiff in error,  v.  The PEOPLE OF the STATE OF ILLINOIS.  Leonard BANKS et al., plaintiff in error,  v.  The PEOPLE OF the STATE OF ILLINOIS.  Frank BENDER, plaintiff in error,  v.  The PEOPLE OF the STATE OF ILLINOIS.  John BOONE, plaintiff in error,  v.  The PEOPLE OF the STATE OF ILLINOIS.  William TAGLIA, plaintiff in error,  v.  The PEOPLE OF the STATE OF ILLINOIS.  Abe SCHAFFNER, plaintiff in error,  v.  The PEOPLE OF the STATE OF ILLINOIS.  George MORAN, plaintiff in error,  v.  The PEOPLE OF the STATE OF ILLINOIS.
No. 6.
No. 7.
No. 8.
No. 9.
No. 10.
No. 11.
No. 23.
No. 57.
Supreme Court of the United States
October 9, 1922

Mr. Rush B. Johnson, of Chicago, Ill., for plaintiff in error Connors.
Messrs. Edward J. Brundage, Atty. Gen., Edward C. Fitch, Asst. Atty. Gen., and Robert E. Crowe, State's Atty., of Chicago, Ill., for the People of State of Illinois.
PER CURIAM.


1
Affirmed upon the authority of Dreyer v. Illinois, 187 U. S. 71, 23 Sup. Ct. 28, 47 L. Ed. 79; Ughbanks v. Armstrong, 208 U. S. 481, 485, 28 Sup. Ct. 372, 52 L. Ed. 582.